EXHIBIT 10(e)
INDEMNITY AGREEMENT
     This Indemnity Agreement (this “Agreement”) is made as of this 1st day of
May, 2010 by and between The Sherwin-Williams Company, an Ohio corporation (“the
Company”), and Allen J. Mistysyn (the “Indemnitee”).
WITNESSETH:
     WHEREAS, the Indemnitee has agreed to serve or to continue to serve in one
or more of the following capacities: as a director, officer, employee or agent
(an “Official”) of the Company or one or more of its subsidiaries and in such
capacity will render valuable services to the Company;
     WHEREAS, the Company has investigated the sufficiency of liability
insurance and Ohio statutory indemnification provisions to provide its Officials
and its subsidiaries’ Officials with adequate protection against various legal
risks and potential liabilities to which such individuals are subject due to
their position with the Company or its subsidiaries and has concluded that such
insurance and statutory provisions may provide inadequate and unacceptable
protection;
     WHEREAS, the Company has further determined that its prior form of
indemnification agreement entered into with certain of its Officials should be
replaced with a new form of indemnity agreement;
     WHEREAS, in order to induce and encourage highly experienced and capable
persons such as the Indemnitee to serve as Officials of the Company or one or
more of its subsidiaries, the Board of Directors has determined, after due
consideration and investigation of the terms and provisions of this Agreement
and the various other options available to the Company and the Indemnitee in
lieu hereof, that this Agreement is not only reasonable and prudent but
necessary to promote and ensure the best interests of the Company, its
subsidiaries and its shareholders;
     WHEREAS, the parties agree that it is their intent that the Company
indemnify the Indemnitee to the fullest extent permitted by law and, therefore,
that this Agreement be construed and enforced to effectuate such intent; and
     WHEREAS, to the extent that a change in Ohio law or the laws of any other
jurisdiction under which the Company is organized at the time (whether by
statute or judicial decision) permits greater indemnification by agreement than
would be afforded currently under the Regulations of the Company and this
Agreement, it is the further intent of the parties hereto that Indemnitee enjoy
by this Agreement the greater benefits so afforded by such change.
     NOW, THEREFORE, in consideration of the services of the Indemnitee and in
order to induce the Indemnitee to serve or continue to serve as an Official of
the Company

 



--------------------------------------------------------------------------------



 



or one or more of its subsidiaries and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, and intending to
be legally binding hereby, the Company and the Indemnitee do hereby agree as
follows:
     1. Agreement to Serve. The Indemnitee agrees to serve as an Official of the
Company or one or more of its subsidiaries for so long as the Indemnitee is duly
elected or appointed, or until such time as the Indemnitee tenders the
Indemnitee’s resignation in writing or is otherwise removed from the
Indemnitee’s position, or until Indemnitee’s relationship and/or employment with
the Company is terminated.
     2. Indemnification in Third Party Actions. The Company shall indemnify the
Indemnitee in accordance with the provisions of this Section 2 if, whether prior
to, on or after the date of this Agreement, the Indemnitee is or has been a
party to or threatened to be made a party to or otherwise involved in any
Proceeding (other than a Proceeding by or in the right of the Company or a
subsidiary of the Company to procure a judgment in its favor), by reason of or
arising out of the fact that the Indemnitee is or was an Official of the Company
or one or more of its subsidiaries, or is or was serving at the request of the
Company or a subsidiary of the Company as an Official, trustee, member or
manager of another corporation, domestic or foreign, nonprofit or for profit, a
limited liability company, or partnership, joint venture, trust, or other
enterprise (“Another Enterprise”), or in relation to any action taken or omitted
by the Indemnitee on behalf of the Company, one or more of its subsidiaries or
Another Enterprise, against all Expenses, judgments, fines, penalties and ERISA
excise taxes actually and reasonably incurred by the Indemnitee in connection
with the defense or settlement (provided that any settlement be approved in
writing by the Company, which approval shall not be unreasonably withheld) of
such Proceeding, to the highest and most advantageous extent to the Indemnitee,
as determined by the Indemnitee, of one or any combination of the following:
          (a) The benefits provided by the Company’s Regulations, as amended
(the “Regulations”) in effect on the date hereof, a copy of the relevant
provisions of which are attached hereto as Exhibit A;
          (b) The benefits provided by the Company’s Amended Articles of
Incorporation, as further amended, and the Regulations in effect at the time the
Proceeding is initiated or the Expenses are incurred by the Indemnitee;
          (c) The benefits allowable under Ohio law in effect at the date
hereof;
          (d) The benefits allowable under the laws of the jurisdiction under
which the Company is organized at the time the Proceeding is initiated or the
Expenses are incurred by the Indemnitee;
          (e) The benefits available under any liability insurance obtained by
the Company; and

-2-



--------------------------------------------------------------------------------



 



          (f) Such other benefits as are or may be otherwise available to the
Indemnitee.
     Combination of two or more of the benefits provided by clauses (a) through
(f) shall be available to the extent that the Applicable Documents, as
hereinafter defined, do not require that the benefits provided therein be
exclusive of other benefits. The document or law providing for the benefits
listed in clauses (a) through (f) above is called the “Applicable Document” in
this Agreement. The Company hereby undertakes to use its best efforts to assist
the Indemnitee, in all proper and legal ways, to obtain the benefits selected by
Indemnitee under clauses (a) through (f) above.
     3. Indemnification in Proceedings by or in the Right of the Company. The
Company shall indemnify the Indemnitee in accordance with the provisions of this
Section 3 if, whether prior to, on or after the date of this Agreement, the
Indemnitee is or has been a party to or threatened to be made a party to or
otherwise involved in any Proceeding by or in the right of the Company or a
subsidiary of the Company to procure a judgment in its favor by reason of or
arising out of the fact that Indemnitee was or is an Official of the Company or
one or more of its subsidiaries, or is or was serving at the request of the
Company or a subsidiary of the Company as an Official, trustee, member or
manager of Another Enterprise, or in relation to any action taken or omitted by
the Indemnitee on behalf of the Company, one or more of its subsidiaries or
Another Enterprise, against all Expenses actually and reasonably incurred by the
Indemnitee in connection with the defense or settlement of such Proceeding, to
the same extent provided in Section 2 above.
     4. Conclusive Presumption Regarding Standard of Conduct.
          (a) The Indemnitee shall be conclusively presumed to have met the
relevant standards of conduct as defined by the Applicable Documents for
indemnification pursuant to this Agreement, unless a determination is made that
the Indemnitee has not met such standards by (i) the Board of Directors of the
Company by a majority vote of a quorum thereof consisting of Directors who were
not parties, or are not threatened to be made parties, to such Proceeding or any
other Proceeding arising from the same or similar facts (“Disinterested
Directors”), (ii) if such a quorum is not obtainable or if such quorum is
obtainable and a majority of such quorum directs, a written opinion by
Independent Legal Counsel (compensated by the Company), or (iii) if there are no
Disinterested Directors or if a majority of Disinterested Directors (whether or
not a quorum) directs, the shareholders of the Company entitled to vote in the
election of Directors by majority vote; provided, however, that any such
determination to be made after a Change of Control shall be made only pursuant
to clause (ii) if the Indemnitee so elects.
          (b) Prior to any decision under clauses (a)(i) or (a)(ii) above, an
Official will be given an opportunity, together with counsel, to be heard before
the Board of Directors if such decision is being made pursuant to clause (a)(i),
or the Independent Legal Counsel if such decision is being made pursuant to
clause (a)(ii).

-3-



--------------------------------------------------------------------------------



 



          (c) The determination will be made as promptly as possible.
     5. Indemnification of Expenses of Successful Party. Notwithstanding any
other provision of this Agreement, to the extent that the Indemnitee has been
successful in defense of any Proceeding or in defense of any claim, issue or
matter therein, on the merits or otherwise, including the dismissal of a
Proceeding without prejudice, the Indemnitee shall be indemnified against all
Expenses incurred in connection therewith to the fullest extent permitted by any
Applicable Document.
     6. Advances of Expenses. The Expenses incurred by the Indemnitee in any
Proceeding shall be paid by the Company within twenty days of the written
request of the Indemnitee to the fullest extent permitted by any Applicable
Document; provided that the Indemnitee shall undertake in writing, in the form
attached hereto as Exhibit B, to repay such amount to the extent that it is
ultimately determined that the Indemnitee is not entitled to indemnification
under the Applicable Document.
     7. Partial Indemnification. If the Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of the Expenses, judgments, fines, penalties or ERISA excise taxes
actually and reasonably incurred by the Indemnitee in the investigation,
defense, appeal or settlement of any Proceeding but not, however, for the total
amount thereof, the Company shall nevertheless indemnify the Indemnitee for the
portion of such Expenses, judgments, fines, penalties or ERISA excise taxes to
which the Indemnitee is entitled.
     8. Indemnification Procedure; Determination of Right to Indemnification.
          (a) Promptly after receipt by the Indemnitee of written notice of the
commencement of any Proceeding, the Indemnitee will, if a claim in respect
thereof is to be made against the Company under this Agreement, notify the
Company in writing of the commencement thereof. The omission so to notify the
Company will relieve it from any liability which it may have to the Indemnitee
under this Agreement only to the extent that the Company is able to establish
that its ability to avoid such liability was materially prejudiced by such
omission. Any such omission, however, will not relieve the Company from any
liability which it may have to the Indemnitee otherwise than under this
Agreement.
          (b) If a claim under this Agreement is not paid by the Company within
twenty days of receipt of written notice, the right to indemnification as
provided by this Agreement shall be enforceable by the Indemnitee in any court
of competent jurisdiction. The burden of proving by clear and convincing
evidence that indemnification or advances are not appropriate shall be on the
Company. Neither the failure of the Board of Directors, the shareholders of the
Company or Independent Legal Counsel to have made a determination prior to the
commencement of such action that indemnification or advances are proper in the
circumstances because the Indemnitee has met the applicable standard of conduct,
nor an actual determination by the Board of Directors, the shareholders of the

-4-



--------------------------------------------------------------------------------



 



Company or Independent Legal Counsel that the Indemnitee has not met such
applicable standard of conduct, shall be a defense to the action that the
Indemnitee has not met the applicable standard of conduct, nor shall such
failure or determination create a presumption that the Indemnitee has or has not
met the applicable standard.
          (c) The Indemnitee’s Expenses incurred in connection with any
proceeding concerning the Indemnitee’s right to indemnification or advancement
of expenses in whole or in part pursuant to this Agreement shall also be
indemnified by the Company regardless of the outcome of such proceeding, unless
a court of competent jurisdiction determines that the material assertions made
by the Indemnitee in such proceeding were not made in good faith or were
frivolous.
          (d) With respect to any Proceeding for which indemnification is
requested, the Company will be entitled to participate therein at its own
expense and, except as otherwise provided below, to the extent that it may wish,
the Company may assume the defense thereof, with counsel reasonably satisfactory
to the Indemnitee. After notice from the Company to the Indemnitee of its
election to assume the defense of a Proceeding, the Company will not be liable
to the Indemnitee under this Agreement for any legal or other expenses
subsequently incurred by the Indemnitee in connection with defense thereof,
other than reasonable costs of investigation or as otherwise provided below. The
Company shall not settle any Proceeding in any manner which would impose any
penalty or limitation on the Indemnitee without the Indemnitee’s written
consent. The Indemnitee shall give the Company such cooperation as the Company
may reasonably request and as shall be within the Indemnitee’s power. The
Indemnitee shall have the right to employ the Indemnitee’s counsel in any
Proceeding but the fees and expenses of such counsel incurred after written
notice from the Company of its assumption of the defense thereof shall be at the
expense of the Indemnitee, unless (i) the employment of counsel by the
Indemnitee has been authorized by the Company, (ii) the Indemnitee shall have
reasonably concluded that there may be a conflict of interest between the
Company and the Indemnitee in the conduct of a Proceeding, or (iii) the Company
shall not in fact have employed counsel to assume the defense of a proceeding,
in each of which cases the fees and expenses of the Indemnitee’s counsel shall
be at the expense of the Company. The Company shall not be entitled to assume or
control the defense of any Proceeding brought by or on behalf of the Company or
as to which the Indemnitee has made the reasonable conclusion that there may be
a conflict of interest between the Company and the Indemnitee.
     9. Limitations on Indemnification. No payments pursuant to this Agreement
shall be made by the Company:
          (a) To indemnify or advance Expenses to the Indemnitee with respect to
Proceedings initiated or brought voluntarily by the Indemnitee, except with
respect to Proceedings brought to establish or enforce a right to
indemnification under this Agreement or any other statute or law, but such
indemnification or advancement of Expenses may be provided by the Company in
specific cases if the Board of Directors finds it to be appropriate;

-5-



--------------------------------------------------------------------------------



 



          (b) To indemnify the Indemnitee for any Expenses, judgments, fines,
penalties or ERISA excise taxes for which payment is actually made to the
Indemnitee under a valid and collectible insurance policy or under any other
agreement, contract or otherwise, except in respect of any excess beyond the
amount of payment under such insurance or under any such agreement, contract or
otherwise;
          (c) To indemnify or advance to the Indemnitee for any Expenses,
judgments, fines or penalties sustained in any Proceeding for an accounting of
profits made from the purchase or sale by Indemnitee of securities of the
Company pursuant to the provisions of Section 16(b) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), the rules and regulations
promulgated thereunder and amendments thereto or similar provisions of any
federal, state or local statutory law;
          (d) To indemnify the Indemnitee for any Expenses, judgments, fines,
penalties or ERISA excise taxes resulting from the Indemnitee’s conduct which is
finally adjudged to have been willful misconduct, knowingly fraudulent or
deliberately dishonest; or
          (e) If a court of competent jurisdiction shall finally determine that
any indemnification hereunder is unlawful.
     10. Maintenance of Liability Insurance. To the extent the Company maintains
an insurance policy or policies providing directors’ and officers’ liability
insurance (“D&O Insurance”), the Indemnitee shall be named as an insured under
such D&O Insurance in such a manner as to provide the Indemnitee the same rights
and benefits as are accorded to the most favorably insured of the Company’s
directors and/or officers, as appropriate, under such D&O Insurance.
Notwithstanding the foregoing, the Company shall have no obligation to obtain or
maintain D&O Insurance.
     11. Limitation of Actions and Release of Claims. No Proceeding shall be
brought and no cause of action shall be asserted by or on behalf of the Company
or any subsidiary against the Indemnitee, the Indemnitee’s spouse, heirs,
estate, executors or administrators after the expiration of two years from the
earlier of (i) the date the Company or any subsidiary of the Company discovers
the facts underlying such cause of action, or (ii) the date the Company or any
subsidiary of the Company could have discovered such facts by the exercise of
reasonable diligence; provided, however, this sentence shall not be deemed to
waive or toll any statute of limitations that otherwise might apply. Any claim
or cause of action of the Company or any subsidiary of the Company, including
claims predicated upon the negligent act or omission of the Indemnitee, shall be
extinguished and deemed released unless asserted by filing of a legal action
within such period. This section shall not apply to any cause of action which
has accrued on the date hereof and of which the Indemnitee is aware on the date
hereof, but as to which the Company has no actual knowledge apart from the
Indemnitee’s knowledge.

-6-



--------------------------------------------------------------------------------



 



     12. Change of Control. As collateral security for its obligations hereunder
and under similar agreements with other Officials, within the earlier of
(i) five (5) business days after the occurrence of an event that in the
reasonable opinion of the Board of Directors will likely result in a Change of
Control or (ii) the occurrence of an actual Change of Control, the Company shall
dedicate and maintain, for a period of six (6) years or such longer time as is
necessary for the final disposition of any Proceeding existing at the expiration
of such six year period, an escrow account in such aggregate amount as is
reasonably calculated to be sufficient to satisfy any and all Expenses
reasonably anticipated in connection with any and all Proceedings, which in no
event shall be less than Ten Million Dollars ($10,000,000), by depositing assets
or bank letters of credit in escrow that may be drawn down by an escrow agent in
said amount (the “Escrow Reserve”). Promptly following the establishment of the
Escrow Reserve, the Company shall (i) provide the Indemnitee with a true and
complete copy of the Agreement relating to the establishment and operation of
the Escrow Reserve, together with such additional documentation or information
with respect to the Escrow Reserve as the Indemnitee may from time to time
reasonably request, (ii) deliver an executed copy of this Agreement to the
escrow agent for the Escrow Reserve to evidence to such agent that the
Indemnitee is a beneficiary of the Escrow Reserve, and (iii) deliver to the
Indemnitee the agent’s signed receipt evidencing delivery of the Agreement to
the agent. Notwithstanding anything to the contrary contained in this
Section 12, any assets deposited by the Company in the Escrow Reserve shall at
all times be and remain subject to the claims of the general creditors of the
Company. If prior to the date of a Change of Control, the Board of Directors has
actual knowledge that all third parties have abandoned or terminated their
efforts to effect a Change of Control and a Change of Control at that time is
unlikely and the Board of Directors so advises the escrow agent, the assets and
letters of credit comprising the Escrow Reserve, if any, and any interest earned
thereon, shall be returned to the Company by the escrow agent.
     13. Indemnification Hereunder Not Exclusive. The indemnification provided
by this Agreement shall not be exclusive of, and shall be in addition to, any
other rights to which the Indemnitee may be entitled under the Company’s or any
subsidiary’s articles of incorporation, bylaws or regulations, or any vote of
shareholders or disinterested directors or applicable law, both as to action in
the Indemnitee’s official capacity and as to action in another capacity on
behalf of the Company or any subsidiary while holding such office or position.
     14. Successors and Assigns. This Agreement shall be binding upon, and shall
inure to the benefit of the Indemnitee and the Indemnitee’s heirs, executors,
administrators, personal representatives and assigns, and the Company, its
successors (whether direct or indirect, by purchase, merger, consolidation,
operation of law, or otherwise) to all or substantially all of the business
and/or assets of the Company, and its assigns.
     15. Separability. Each provision of this Agreement is a separate and
distinct agreement and independent of the others, so that if any provision
hereof shall be held to be invalid or unenforceable for any reason, such
invalidity or unenforceability shall not affect

-7-



--------------------------------------------------------------------------------



 



the validity or enforceability of the other provisions hereof. To the extent
required, any provision of this Agreement may be modified by a court of
competent jurisdiction to preserve its validity and to provide the Indemnitee
with the broadest possible indemnification permitted under applicable law.
     16. Entire Agreement. This Agreement, together with all exhibits hereto,
constitutes the entire understanding and agreement of the parties with respect
to the subject matter hereof and supersedes any and all prior negotiations,
correspondence, agreements, understandings, duties or obligations with respect
to the subject matter hereof; provided, however, that if this Agreement, in its
entirety, is held to be invalid or unenforceable for any reason, the
indemnification agreement, if any, between the Company and the Indemnitee which
was in effect immediately prior to the execution of this Agreement shall govern.
     17. Interpretation; Governing Law; Venue. This Agreement shall be construed
as a whole and in accordance with its fair meaning. Headings are for convenience
only and shall not be used in construing meaning. This Agreement shall be
governed and interpreted in accordance with the laws of the State of Ohio
without regard to principles of conflicts of laws thereof. The party bringing
any action under this Agreement shall only be entitled to choose the federal or
state courts in the State of Ohio as the venue for such action, and each party
consents to the jurisdiction of the court chosen in such manner for such action.
     18. Amendments. No amendment, waiver, modification, termination or
cancellation of this Agreement shall be effective unless in writing signed by
the party against whom enforcement is sought. The indemnification rights
afforded to the Indemnitee hereby are contract rights and may not be diminished,
eliminated or otherwise affected by amendments to the Company’s or any
subsidiary’s charter, bylaws or regulations (or similar constitutive documents)
or by amendments to any agreements other than agreements executed by the
Indemnitee that expressly refer to this Agreement.
     19. No Personal Liability. The Indemnitee agrees that no director, officer,
employee, representative or agent of the Company or any of its subsidiaries
shall be personally liable for the satisfaction of the Company’s obligations
under this Agreement, and Indemnitee shall look solely to the assets of the
Company for satisfaction of any claims hereunder.
     20. Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each
party and delivered to the other.
     21. Notices. All notices, demands, requests, or other communications which
may be or are required to be given, served or sent by either party to the other
party pursuant to this Agreement, shall be in writing and shall be hand
delivered, sent by express mail or other overnight delivery service or mailed by
registered or certified mail, return

-8-



--------------------------------------------------------------------------------



 



receipt requested, postage prepaid, or transmitted by telegram, telex or
telecopy, addressed as follows:
          If to the Company:
The Sherwin-Williams Company
101 West Prospect Avenue
Cleveland, Ohio 44115
Attn: Senior Vice President, General Counsel and Secretary
Telecopier No.: (216) 566-2947
          If to the Indemnitee:
To the Indemnitee’s last known address
     Each party may designate by notice in writing a new address (or substitute
additional persons) to which any notice, demand, request or communication may
thereafter be so given, served or sent. Each notice, demand, request, or
communication which shall be mailed, sent, delivered, telefaxed or telexed in
the manner described above, or which shall be delivered to a telegraph company,
shall be deemed sufficiently given, served, sent or received for all purposes at
such time as it is delivered to the addressee (with the return receipt, the
delivery receipt or, with respect to a telex or telefax, the answer back being
deemed conclusive evidence of such delivery) or at such time as delivery is
refused by the addressee upon presentation.
     22. Subrogation. In the event of payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of the Indemnitee, who shall execute all papers required and shall do
everything that may be necessary to secure such rights, including the execution
of such documents necessary to enable the Company effectively to bring suit to
enforce such rights.
     23. Not Employment Contract. Neither this Agreement nor any action taken
hereunder shall be construed either (i) as a contract of employment or (ii) as
giving Indemnitee any right to be retained in the employ or otherwise as an
Official.
     24. Definitions. As used herein the following terms shall have the
following meanings:
          (a) The term “Proceeding” shall include any threatened, pending or
completed action, suit or proceeding, whether brought in the name of the Company
or one or more of its subsidiaries, or otherwise, and whether of a civil,
criminal or administrative or investigative nature, or otherwise, and whether
formal or informal, by reason of or arising out of the fact that the Indemnitee
is or was an Official of the Company or one or more of its subsidiaries, or is
or was serving at the request of the Company or a subsidiary of the Company as
an Official, trustee, member or manager of Another Enterprise, or relating in
any way to any actions taken or omitted by the Indemnitee on behalf of the

-9-



--------------------------------------------------------------------------------



 



Company, one or more of its subsidiaries or Another Enterprise, in all cases
whether or not the Indemnitee is serving in such capacity at the time any
liability or Expenses are incurred for which indemnification or reimbursement is
to be provided under this Agreement. For purposes of this Agreement, references
to “Another Enterprise” shall include, without limitation, employee benefit
plans for employees of the Company or its subsidiaries without regard to
ownership of such plans.
          (b) The term “Expenses” shall include, without limitation, attorneys’
fees, disbursements and retainers, accounting and witness fees, travel and
deposition costs, expenses of investigations, judicial or administrative
proceedings or appeals, amounts paid in settlement (provided that any settlement
be approved in writing by the Company, which approval shall not be unreasonably
withheld) by or on behalf of the Indemnitee, and any expenses of establishing a
right to indemnification, pursuant to this Agreement or otherwise.
          (c) The term “Independent Legal Counsel” shall mean legal counsel
retained jointly by, and mutually acceptable to, the Company and the Indemnitee.
The Indemnitee and the Company each may submit no more than three (3) candidates
for the position of Independent Legal Counsel. All candidates shall disclose to
the Indemnitee and the Company any circumstances likely to affect his or her
impartiality, including, without limitation, bias, interest in the resolution of
the Proceeding, and past or present relations with the Indemnitee, the employer
of the Indemnitee or the Company. Under no circumstances shall the Independent
Legal Counsel be (or have been during the six (6) year period prior to the date
of such appointment) a relative, employee, officer, director or shareholder of
either the Indemnitee, the employer of the Indemnitee or the Company, or an
Affiliate of the employer of the Indemnitee or the Company. Each party may
reject a candidate for good cause, such as reasonable concern regarding that
candidate’s independence, impartiality, access to confidential information or
failure to meet agreed upon qualifications. Once Independent Legal Counsel has
been selected and jointly retained by the parties, the Company shall pay all
costs and expenses of such counsel. Independent Legal Counsel may retain such
additional experts as he or she determines are necessary or useful for the
rendering of his or her advice, provided that he or she in good faith
determines, after notifying the Company and the Indemnitee of the selection of
such expert and soliciting any objections either party might have, that such
expert does not appear to have a conflict of interest. Circumstances that might
cause doubt regarding the expert’s independence or impartiality include bias,
interest in the result of any Proceeding, and past or present relations with the
Indemnitee, the employer of the Indemnitee (including an Affiliate of such
employer), the Company (including an Affiliate of the Company) or their
respective counsels. Under no circumstances shall any such expert be (or have
been during the six (6) year period prior to the selection of the Independent
Legal Counsel) a relative, employee, officer, director or shareholder of the
Indemnitee, the employer of the Indemnitee or an Affiliate of such employer, the
Company or an Affiliate of the Company, or an individual otherwise providing
material services to the Indemnitee, the employer of the Indemnitee or the
Company, or an Affiliate of the employer of the Indemnitee or the Company.

-10-



--------------------------------------------------------------------------------



 



          (d) A person (as such term is used in Section 13(d) and 14(d)(2) of
the Exchange Act shall be deemed the “Beneficial Owner” of and shall be deemed
to “beneficially own” any securities:
               (i) which such person or any of such person’s “Affiliates” or
“Associates” (as such terms are defined in Rule 12b-2, as in effect on April 23,
1997, of the General Rules and Regulations under the Exchange Act) is considered
to be a “beneficial owner” under Rule 13d-3 of the General Rules and Regulations
under the Exchange Act, as in effect on April 23, 1997;
               (ii) which such person or any of such person’s Affiliates or
Associates, directly or indirectly, has or shares the right to acquire, hold,
vote (except pursuant to a revocable proxy as described in the proviso to this
Section 24(d)) or dispose of such securities (whether any such right is
exercisable immediately or only after the passage of time) pursuant to any
agreement, arrangement or understanding (whether or not in writing), or upon the
exercise of conversion rights, exchange rights, rights, warrants or options, or
otherwise; provided, however, that a person shall not be deemed to be the
Beneficial Owner of, or to beneficially own, securities tendered pursuant to a
tender or exchange offer made by or on behalf of such person or any of such
person’s Affiliates or Associates until such tendered securities are accepted
for purchase or exchange; or
               (iii) which are beneficially owned, directly or indirectly, by
any other person (or any Affiliate or Associate of such other person) with which
such person (or any of such person’s Affiliates or Associates) has any
agreement, arrangement or understanding (whether or not in writing), with
respect to acquiring, holding, voting (except as described in the proviso to
this Section 24(d)) or disposing of any securities of the Company;
provided, however, that a person shall not be deemed the Beneficial Owner of,
nor to beneficially own, any security if such person has the right to vote such
security pursuant to an agreement, arrangement or understanding which (A) arises
solely from a revocable proxy given to such person in response to a public proxy
or consent solicitation made pursuant to, and in accordance with, the applicable
rules and regulations under the Exchange Act, and (B) is not also then
reportable on Schedule 13D (or any comparable or successor report) under the
Exchange Act; and provided, further, that nothing, in this Section 24(d) shall
cause a person engaged in business as an underwriter of securities to be the
Beneficial Owner of, or to beneficially own, any securities acquired through
such person’s participation in good faith in a firm commitment underwriting
until the expiration of forty (40) days after the date of such acquisition or
such later date as the Board of Directors may determine in any specific case.
          (e) “Change of Control” means the occurrence of any of the following
events:
               (i) any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) is or becomes the
beneficial

-11-



--------------------------------------------------------------------------------



 



owner (within the meaning of Rule 13d-3 promulgated under the Exchange Act) of
30% or more of the combined voting power of the then-outstanding voting stock of
Company; provided, however, that:
          (A) for purposes of this Section 24(e), the following acquisitions
will not constitute a Change in Control: (1) any acquisition of voting stock
directly from Company that is approved by a majority of the Incumbent Directors,
(2) any acquisition of voting stock by Company or any Subsidiary, (3) any
acquisition of voting stock by the trustee or other fiduciary holding securities
under any employee benefit plan (or related trust) sponsored or maintained by
Company or any Subsidiary, and (4) any acquisition of voting stock by any Person
pursuant to a Business Transaction that complies with clauses (A), (B) and
(C) of Section 24(e)(iii) below;
          (B) if any Person is or becomes the beneficial owner of 30% or more of
combined voting power of the then-outstanding voting stock as a result of a
transaction described in clause (1) of Section 24(e)(i)(A) above and such Person
thereafter becomes the beneficial owner of any additional shares of voting stock
representing 1% or more of the then-outstanding voting stock, other than in an
acquisition directly from Company that is approved by a majority of the
Incumbent Directors or other than as a result of a stock dividend, stock split
or similar transaction effected by Company in which all holders of voting stock
are treated equally, such subsequent acquisition shall be treated as a Change in
Control; or
          (C) a Change in Control will not be deemed to have occurred if a
Person is or becomes the beneficial owner of 30% or more of the voting stock as
a result of a reduction in the number of shares of voting stock outstanding
pursuant to a transaction or series of transactions that is approved by a
majority of the Incumbent Directors unless and until such Person thereafter
becomes the beneficial owner of any additional shares of voting stock
representing 1% or more of the then-outstanding voting stock, other than as a
result of a stock dividend, stock split or similar transaction effected by
Company in which all holders of voting stock are treated equally; and
          (D) if at least a majority of the Incumbent Directors determine in
good faith that a Person has acquired beneficial ownership of 30% or more of the
voting stock inadvertently, and such Person divests as promptly as practicable
but no later than the date, if any, set by the Incumbent Board a sufficient
number of shares so that such Person beneficially owns less than 30% of the
voting stock, then no Change in Control shall have occurred as a result of such
Person’s acquisition; or

-12-



--------------------------------------------------------------------------------



 



               (ii) a majority of the Board ceases to be comprised of Incumbent
Directors; or
               (iii) the consummation of a reorganization, merger or
consolidation, or sale or other disposition of all or substantially all of the
assets of Company or the acquisition of the stock or assets of another
corporation, or other transaction (each, a “Business Transaction”), unless, in
each case, immediately following such Business Transaction (A) the voting stock
outstanding immediately prior to such Business Transaction continues to
represent (either by remaining outstanding or by being converted into voting
stock of the surviving entity or any parent thereof), more than 50% of the
combined voting power of the then outstanding shares of voting stock of the
entity resulting from such Business Transaction (including, without limitation,
an entity which as a result of such transaction owns Company or all or
substantially all of Company’s assets either directly or through one or more
subsidiaries), (B) no Person (other than Company, such entity resulting from
such Business Transaction, or any employee benefit plan (or related trust)
sponsored or maintained by Company, any Subsidiary or such entity resulting from
such Business Transaction) beneficially owns, directly or indirectly, 30% or
more of the combined voting power of the then outstanding shares of voting stock
of the entity resulting from such Business Transaction, and (C) at least a
majority of the members of the board of directors of the entity resulting from
such Business Transaction were Incumbent Directors at the time of the execution
of the initial agreement or of the action of the Board providing for such
Business Transaction; or
               (iv) approval by the shareholders of Company of a complete
liquidation or dissolution of Company, except pursuant to a Business Transaction
that complies with clauses (A), (B) and (C) of Section 24(e)(iii).
               (v) For purposes of this Section 24(e), the term “Incumbent
Directors” shall mean, during any period of two consecutive years, individuals
who at the beginning of such period constituted the Board and any new director
(other than a director initially elected or nominated as a director as a result
of an actual or threatened election contest with respect to directors or any
other actual or threatened solicitation of proxies by or on behalf of such
director) whose election by the Board or nomination for election by the
Company’s shareholders was approved by a vote of at least two-thirds (2/3) of
the directors then still in office who either were directors at the beginning of
the period or whose election or nomination for election was previously so
approved.

-13-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have entered into this Agreement as
of the date first written above.

            INDEMNITEE
      /s/       Allen J. Mistysyn              THE SHERWIN-WILLIAMS COMPANY
      By:   /s/         Name:           Title:        

-14-



--------------------------------------------------------------------------------



 



EXHIBIT A
ARTICLE IV
INDEMNIFICATION, INSURANCE AND LIMITATION OF LIABILITY
     Section 1. Indemnification
          (a) The Company shall indemnify, to the full extent then permitted by
law, any Director or officer or former Director or officer of the Company who
was or is a party or is threatened to be made a party to any threatened, pending
or completed action, suit or proceeding, whether civil, criminal, administrative
or investigative, by reason of the fact that the individual is or was a Director
or an officer, employee or agent of the Company, or is or was serving at the
request of the Company as a director, trustee, officer, employee or agent of
another corporation, partnership, joint venture, trust or other enterprise. The
Company shall pay, to the full extent then required by law, expenses, including
attorney’s fees, incurred by a Director in defending any such action, suit or
proceeding as they are incurred, in advance of the final disposition thereof.
          (b) To the full extent then permitted by law, the Company may
indemnify employees, agents and other persons and may pay expenses, including
attorney’s fees, incurred by any employee, agent or other person in defending
any action, suit or proceeding as such expenses are incurred, in advance of the
final disposition thereof.
          (c) The indemnification and payment of expenses provided by this
section shall not be exclusive of, and shall be in addition to, any other rights
granted to any person seeking indemnification under any law, the Amended and
Restated Articles of Incorporation, any agreement, vote of shareholders or of
disinterested Directors, or otherwise, both as to action in official capacities
and as to action in another capacity while he or she is a Director or an
officer, employee or agent of the Company, and shall continue as to a person who
has ceased to be a Director, trustee, officer, employee or agent and shall inure
to the benefit of the heirs, executors, and administrators of such a person.
     Section 2. Liability Insurance
          (a) The Company may purchase and maintain insurance or furnish similar
protection, including but not limited to trust funds, letters of credit or
self-insurance, on behalf of or for any person who is or was a Director,
officer, employee or designated agent of the Company or is or was serving at the
request of the Company as a director, officer, employee or designated agent of
another corporation, partnership, joint venture, trust or other enterprise
against any liability asserted against him and incurred by him in any such
capacity, or arising out of his status as such, whether or not the Company would
have the power to indemnify him against such liability under the provisions of
this Article or of Chapter 1701 of the Ohio Revised Code. Insurance may be
purchased from or maintained with a person in whom the Company has a financial
interest.
          (b) The Company is expressly authorized to enter into any
indemnification or insurance agreements with or on behalf of any person who is
or was a Director, officer, employee or designated agent of the Company or is or
was serving at the request of the Company as a director, officer, employee or
designated agent of another corporation, partnership, joint venture, trust or
other enterprise, in accordance with the terms of this Article IV or the laws of
the State of Ohio. Such agreements may include, but are not limited to
agreements providing for indemnification or the advancement of expenses under
Section 1 of this Article IV, agreements providing for insurance,
indemnification or the advancement of expenses by way of self-insurance, whether
or not funded through the use of a trust,

 



--------------------------------------------------------------------------------



 



escrow agreement, letter of credit, etc., in accordance with subsection (a) of
this section, and agreements providing for insurance or indemnification through
the commercial insurance market.
     Section 3. Limitation of Liability
          (a) No person shall be found to have violated his duties to the
Company as a Director of the Company in any action brought against such Director
(including actions involving or affecting any of the following: (i) a change or
potential change in control of the Company; (ii) a termination or potential
termination of his service to the Company as a Director; or (iii) his service in
any other position or relationship with the Company), unless it is proved by
clear and convincing evidence that the Director has not acted in good faith, in
a manner he reasonably believes to be in or not opposed to the best interests of
the Company, or with the care that an ordinarily prudent person in a like
position would use under similar circumstances. Notwithstanding the foregoing,
nothing contained in this paragraph (a) limits relief available under
Section 1701.60 of the Ohio Revised Code.
          (b) In performing his duties, a Director shall be entitled to rely on
information, opinions, reports, or statements, including financial statements
and other financial data, that are prepared or presented by: (i) one or more
Directors, officers or employees of the Company whom the Director reasonably
believes are reliable and competent in the matters prepared or presented;
(ii) counsel, public accountants, or other persons as to matters that the
Director reasonably believes are within the person’s professional or expert
competence; or (iii) a committee of the Directors upon which he does not serve,
duly established in accordance with the provisions of these Regulations, as to
matters within its designated authority, which committee the Director reasonably
believes to merit confidence.
          (c) A Director in determining what he reasonably believes to be in the
best interests of the Company shall consider the interests of the Company’s
shareholders and, in his discretion, may consider (i) the interests of the
Company’s employees, suppliers, creditors and customers; (ii) the economy of the
state and nation; (iii) community and societal considerations; and (iv) the
long-term as well as short-term interests of the Company and its shareholders,
including the possibility that these interests may be best served by the
continued independence of the Company.
          (d) A Director shall be liable in damages for any action he takes or
fails to take as a Director only if it is proved by clear and convincing
evidence in a court of competent jurisdiction that his action or failure to act
involved an act or omission undertaken with deliberate intent to cause injury to
the Company or undertaken with reckless disregard for the best interests of the
Company. Notwithstanding the foregoing, nothing contained in this paragraph
(d) affects the liability of Directors under Section 1701.95 of the Ohio Revised
Code or limits relief available under Section 1701.60 of the Ohio Revised Code.

 



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF UNDERTAKING
     THIS UNDERTAKING has been entered into by                      (the
“Indemnitee”) pursuant to an Indemnity Agreement, dated                     
(the “Indemnity Agreement”), between The Sherwin-Williams Company (the
“Company”) and the Indemnitee.
WITNESSETH:
     WHEREAS, pursuant to the Indemnity Agreement, the Company has agreed to pay
Expenses incurred by the Indemnitee in any Proceeding involving the Indemnitee;
and
     WHEREAS, such a Proceeding has arisen involving the Indemnitee, and the
Indemnitee has notified the Company thereof in accordance with the terms of the
Indemnity Agreement.
     NOW, THEREFORE, the Indemnitee hereby agrees that in consideration of
Company’s advance payment of the Indemnitee’s Expenses incurred prior to a final
disposition of the Proceeding, the Indemnitee hereby undertakes to repay to the
Company any and all Expenses paid by the Company on behalf of the Indemnitee
prior to a final disposition of the Proceeding to the extent it is ultimately
determined that the Indemnitee is not entitled to indemnification under the
Applicable Document. Such reimbursement or arrangements for reimbursement by the
Indemnitee shall be consummated within ninety (90) days after a determination
that the Indemnitee is not entitled to indemnification under the Applicable
Document. Indemnitee agrees to reasonably cooperate with the Company concerning
any Proceeding. Capitalized terms used but not defined herein shall have the
meaning assigned to such term in the Indemnity Agreement.
     IN WITNESS WHEREOF, the undersigned has set his hand this       day of
                     ,           .

            INDEMNITEE
                       

 